DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/997,703, filed on 6/5/2018.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8, 10, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama (JP 58014809 A).
3.39 (page 47, TABLE 1) and TL/(T1+G34)≥4.500 → 9.5/(1.44+0.10) = 6.17 (page 47, TABLE 1).
Regarding claim 10, Sugiyama discloses said optical imaging satisfying (G12+T2)/(T1+G34)≤2.500 → (2.87+0.91)/(1.44+0.1) = 2.45 (page 47, TABLE 1).
Regarding claim 12, Sugiyama discloses said optical imaging satisfying 2.917≤(T1+T4)/(G12+G34)≤12.176 → (1.44+0.88)/(2.87+0.1) = 0.78 (page 47, TABLE 1).
Regarding claim 14, Sugiyama discloses said optical imaging satisfying 2.563≤ALT/(T1+G23)≤3.806 → (2.87+0.5+0.1)/(1.44+0.5) = 1.78 (page 47, TABLE 1).

Allowable Subject Matter
Claims 1-7 and 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claims 1-7: an optical imaging lens comprising only four lens elements having refracting power as claimed, specifically wherein: the first lens element has negative refracting power, an optical-axis region of the object-side surface of the first lens element is convex and a periphery region of the image-side surface of the first lens element is convex; a periphery region of the image-side surface of the second lens element is convex; an optical-axis region of the object-side surface of the third lens element is concave; and the optical imaging lens satisfies a relationship: TL/T3≤5.500 and TL/(T1+G34)≥4.500.
The prior art fails to teach a combination of all the claimed features as presented in claims 15-20: an optical imaging lens comprising only four lens elements having refracting power as claimed, specifically wherein: the first lens element has negative refracting power and a periphery region of the image-side surface of the first lens element is convex; a periphery region of the object-side surface of the second lens element is concave; an optical-axis region of the object-side surface of the third lens element is concave; and the optical imaging lens satisfies a relationship: TL/T3≤5.500 and TL/(T1+G34)≥4.500.
Claims 9, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach a combination of all the claimed features as presented in claim 9: an optical imaging lens as claimed, specifically satisfying TL/(G23+T4)≤3.500.
The prior art fails to teach a combination of all the claimed features as presented in claim 11: an optical imaging lens as claimed, specifically satisfying TL/(G34+T4)≤5.000.
The prior art fails to teach a combination of all the claimed features as presented in claim 13: an optical imaging lens as claimed, specifically satisfying 1.462.ltoreq.(T4+BFL)/T3≤3.289.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 14, 2022